Exhibit 10.1

 

SEVERANCE TERMS AGREEMENT

 

THIS SEVERANCE TERMS AGREEMENT (the “Agreement”), made this 9th day of January
2006, is entered into by Network Engines, Inc., a Delaware corporation with its
principal place of business at 25 Dan Road, Canton, Massachusetts 02021 (the
“Company”), and Gregory A. Shortell, an individual residing at
                                              (the “Employee”).

 

The Company has previously delivered, and the Employee has accepted, an Offer
Letter dated November 22, 2005 (the “Offer Letter”) setting forth the general
terms of the Employee’s employment with the Company.  The Company and the
Employee each desire to replace the paragraph of the Offer Letter titled
“Severance” with more thorough and specific terms regarding the effect of
termination of the Employee’s employment with the Company.  In consideration of
the mutual covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the parties agree as follows:

 

1.                                       Employment at Will.  The Company hereby
agrees to employ the Employee, and the Employee hereby accepts employment with
the Company, upon the terms set forth in the Offer Letter.  The Employee’s
employment with the Company shall be at-will, meaning that either party may
terminate the employment relationship at any time, for any reason, with or
without cause or notice subject to the provisions set forth herein.

 

2.                                       Effect of Termination.

 

2.1                                 Termination By the Company for Cause or at
the Election of the Employee Without Good Reason.  In the event the Employee’s
employment is terminated for Cause, as defined in Section 3, or at the election
of the Employee for any reason other than Good Reason, as defined in Section 3,
the Company shall pay to the Employee the compensation and benefits otherwise
due and payable to him under the Offer Letter through the last day of his actual
employment by the Company.

 

2.2                                 Termination for Death or Disability.  If the
Employee’s employment is terminated by death or because of disability, as
defined in Section 3, the Company shall pay to the estate of the Employee or to
the Employee, as the case may be, the compensation that would otherwise be
payable to the Employee up to the end of the month in which the termination of
his employment because of death or disability occurs.

 

2.3                                 Termination By the Company Without Cause or
By the Employee for Good Reason.  If the Employee’s employment is terminated by
the Company without Cause, or is terminated by the Employee for Good Reason, the
Company shall (i) pay the Employee, in accordance with the Company’s regular
payroll practices, severance pay in the form of base salary continuation
(exclusive of any bonus or incentive component) for a period of six (6) months
following termination and (ii) continue to pay the Company’s share of the
premiums for

 

--------------------------------------------------------------------------------


 

health and dental coverage for the Employee (in accordance with the applicable
benefit plans) to the extent the Employee is, and continues to be, eligible and
participating in such plans, subject in the each such case of clauses (i) and
(ii) to the Employee’s execution and, if applicable, non-revocation, of a
severance agreement and release drafted by and satisfactory to counsel for the
Company.

 

3.                                       Definitions.

 

3.1                                 For the purposes of this Agreement, “Cause”
for termination shall be deemed to exist upon: (i) a good faith finding by the
Board (A) of willful failure of the Employee after written notice to perform his
assigned duties for the Company, or (B) that the Employee has engaged in
dishonesty, gross negligence or misconduct, which dishonesty, gross negligence
or misconduct has had a material adverse effect on the Company; (ii) the
conviction of the Employee of, or the entry of a pleading of guilty or nolo
contendere by the Employee to, any crime involving moral turpitude or any
felony; or (iii) a breach by the Employee of any material provision of any
invention and non-disclosure agreement or non-competition and non-solicitation
agreement with the Company, which breach is not cured within ten days after
written notice thereof.

 

3.2                                 For the purposes of this Agreement, “Good
Reason” shall exist upon (i) mutual written agreement by the Employee and the
Board that Good Reason exists; (ii) the relocation of the Company’s offices such
that the Employee’s daily commute is increased by at least 50 miles without the
written consent of the Employee; (iii) reduction of the Employee’s annual base
salary without the prior consent of the Employee (other than in connection with,
and substantially proportionate to, reductions by the Company of the annual base
salary of more than 75% of its officers); or (iv) any material breach by the
Company or any successor thereto of any agreement to which the Employee and the
Company are parties, which breach is not cured within ten days of written notice
thereof.

 

3.3                                 For the purposes of this Agreement, the term
“disability” shall mean the inability of the Employee, with reasonable
accommodation as may be required by state or federal law, due to a physical or
mental disability, for a period of ninety (90) days, whether or not consecutive,
during any 365-day period to perform the services contemplated under the Offer
Letter.  A determination of disability shall be made by a physician satisfactory
to both the Employee and the Company, provided that if the Employee and the
Company do not agree on a physician, the Employee and the Company shall each
select a physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties.

 

4.                                       Notices.  All notices required or
permitted under this Agreement shall be in writing and shall be deemed effective
upon personal delivery or upon deposit in the United States Post Office, by
registered or certified mail, postage prepaid, addressed to the other party at
the address shown above, or at such other address or addresses as either party
shall designate to the other in accordance with this Section 4.

 

--------------------------------------------------------------------------------


 

5.                                       Entire Agreement.  This Agreement,
together with the Offer Letter, constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.

 

6.                                       Amendment.  This Agreement may be
amended or modified only by a written instrument executed by both the Company
and the Employee.

 

7.                                       Governing Law.  This Agreement shall be
construed, interpreted and enforced as a sealed instrument under and in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to the conflicts of laws provisions thereof.  Any action, suit or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court.

 

8.                                       Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any corporation with which or into
which the Company may be merged or which may succeed to its assets or business,
provided, however, that the obligations of the Employee are personal and shall
not be assigned by him.

 

9.                                       Acknowledgment.  The Employee states
and represents that he has had an opportunity to fully discuss and review the
terms of this Agreement with an attorney. The Employee further states and
represents that he has carefully read this Agreement, understands the contents
herein, freely and voluntarily assents to all of the terms and conditions
hereof, and signs his name of his own free act.

 

10.                                 Miscellaneous.

 

10.1                           No delay or omission by the Company in exercising
any right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

 

10.2                           The captions of the sections of this Agreement
are for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.

 

10.3                           In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Severance Terms
Agreement as of the day and year set forth above.

 

 

NETWORK ENGINES, INC.

 

 

 

 

 

By:

 /s/Douglas G. Bryant

 

 

 

 

 

 

Title: Vice President of Administration,

 

Chief Financial Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Gregory A. Shortell

 

 

Gregory A. Shortell

 

--------------------------------------------------------------------------------